DOOLING, J.
I concur. I feel it advisable, however, to comment on an apparent illogicality in the law which has been created by the eases of Medeiros v. Soares, 17 Cal. App.2d 176 [61 P.2d 501]; Pattisson v. Cavanagh, 18 Cal. App.2d 123 [63 P.2d 868, 64 P.2d 945]; and Gulley v. Daggett, 80 Cal.App.2d 784 [182 P.2d 613], in all of which it *744was held that in collisions at intersections of signposted through highways it is proper to instruct on both sections 550 and 552 (formerly Veh. Code, § 131(a) and 131(c)). This rule has the express sanction of the Supreme Court as noted in Gulley v. Daggett, supra, p. 786, since in denying a hearing in Pattisson v. Cavanagh, supra, the Supreme Court expressly disapproved Elmore v. County of Lassen, 10 Cal.App.2d 229 [51 P.2d 481] which announced the contrary rule. (18 Cal.App.2d p. 130.)
Section 550 is general in its terms while section 552 has application to a particular situation, the rights and duties of the drivers of vehicles at the intersections of signposted through highways. Under the settled rule of statutory construction section 552, the particular, controls section 550, the general, in the situations to which it is made applicable. (23 Cal.Jur., Statutes, § 136, pp. 762-763.) Since section 552 gives the driver on a signposted through highway somewhat greater rights than the driver on other highways is given by section 550 (and is expressly designed to do so to facilitate the flow of traffic on the through highway) I would hold, were I free to so act, that it is error to instruct on section 550 in any case to which section 552 is applicable, but such a holding if it is to he made can only come now from the Supreme Court.
However it is one thing to say, as do the cases cited above, that it is not error to instruct on section 550 in a case to which section 552 applies. It is quite another to say, as appellant asks us to do in this case, that it is error not to instruct on section 550 in such a ease. I am more than content not to push what I believe to he a bad rule of law any further than the decided cases compel me to.
A petition for a rehearing was denied July 18, 1952, and appellant’s petition for a hearing by the Supreme Court was denied August 14, 1952.